UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-2338


MONICA L. BALL,

                  Plaintiff – Appellant,

          v.

TAKEDA   PHARMACEUTICALS   AMERICA,   INCORPORATED;   TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a Japanese Corporation,

                  Defendants – Appellees,

          and

TAKEDA PHARMACEUTICALS NORTH AMERICA, INCORPORATED; TAKEDA
PHARMACEUTICALS    INTERNATIONAL,    INCORPORATED;   TAKEDA
PHARMACEUTICALS, LLC; TAKEDA AMERICA HOLDINGS, INC.; TAKEDA
GLOBAL RESEARCH & DEVELOPMENT CENTER, INC.; TAKEDA SAN
DIEGO, INC.; TAP PHARMACEUTICALS PRODUCTS, INC.,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:13-cv-00168-JAG-MHL)


Submitted:   November 26, 2014                Decided:   December 15, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Monica L. Ball, Appellant Pro Se. Damon W.D. Wright, VENABLE,
LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Monica     Ball      filed    a   diversity      civil    action     against

Takeda    Pharmaceuticals        America,         Inc.,     Takeda    Pharmaceutical

Company    Limited,       and    related         defendants,    alleging       product

liability and associated Virginia tort claims.                       On appeal, Ball

challenges the district court’s orders dismissing her original

complaint, in part with leave to amend; dismissing her amended

complaint with prejudice; and denying her post-judgment motions.

We   confine   our   review      to     those    issues     fairly    raised    in   the

opening brief.       See Town of Nags Head v. Toloczko, 728 F.3d 391,

395 n.4 (4th Cir. 2013) (recognizing that arguments not raised

in opening brief are waived).                We have reviewed the record and

submissions of the parties and find no reversible error or abuse

of   discretion      in   the     district        court’s     challenged       rulings.

Accordingly, we affirm for the reasons stated by the district

court.    See Ball v. Takeda Pharms. Am., Inc., No. 3:13-cv-00168-

JAG-MHL (E.D. Va. Apr. 26, 2013; Aug. 8, 2013; Oct. 1, 2013).

We deny Ball’s motions for appointment of counsel and for an

extension of time to file a reply brief.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED



                                             3